Appeal from an order of the Supreme Court at Special Term, entered November 15, 1978 in Otsego County, which denied an application by petitioner to stay arbitration. This matter was previously before this court and the pertinent basic facts are sufficiently set forth in our memorandum decision in Matter of Oneonta City School Dist. (Oneonta Teachers Assn.) (59 AD2d 797, mot for lv to app den 45 NY2d 705), and need not be repeated here. On the previous appeal we remitted the matter to Special Term since we determined that the notice of intention to arbitrate failed to specify the nature of the alleged contract violation. We granted leave to respondents to file an appropriate notice of intention to arbitrate. Thereafter, on January 16, 1978, respondents filed a revised notice, wherein they allege violations of sections B, C, E and G of article 9 of the collective bargaining agreement between the parties. These sections pertain in one way or another to teacher evaluation procedures. Appellant again moved to stay arbitration. Special Term denied the request and directed arbitration. This appeal ensued. An examination of the revised notice, in light of our previous determination (Matter of Oneonta City School Dist. [Oneonta Teachers Assn.], supra), requires that there be an affirmance. In view of the fact that the claimed violations involve alleged noncompliance with certain evaluation procedures, and the fact that there is no claimed violation of the eighth paragraph of article 9, the matter was properly determined to be arbitrable (Matter of Ithaca City School Dist. v Ithaca Teachers Assn., 57 AD2d 992). We have considered all arguments advanced by appellant urging reversal and find them unpersuasive. Order affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Herlihy, JJ., concur.